Exhibit 10.1

 

[g239911ksi001.jpg]

TECHNOLOGY FINANCE

 

MASTER LEASE AGREEMENT

 

 

 

THIS LEASE (“Lease”), dated as of November 6, 2015, is made by and between U.S.
Bank Equipment Finance, a division of U.S. Bank National Association, having its
principal office at PO Box 230789, Portland, OR 97281-0789 (“Lessor”), and
Overstock.com, Inc., having its principal office at 6350 South 3000 East, Salt
Lake City, UT 84121 (“Lessee”).

 

LESSOR AND LESSEE COVENANT AND AGREE AS FOLLOWS:

 

1.              PROPERTY LEASED. Lessee hereby leases from Lessor the goods
(“Property”) together with any replacements, additions, repairs, now or
hereafter incorporated therein all as acceptable to Lessor and as described in
any Schedule to Master Lease Agreement (“Schedule”), Certificate of Delivery and
Acceptance (“Acceptance Certificate”) or any related document now or hereafter
executed by the parties hereto. Lessee may have elected to finance certain
software and/or software licenses(s) (“Licensed Software”), software components,
including but not limited to, software maintenance and/or support (“Products”),
and/or implementation, integration, training, technical consulting and/or
professional services, in connection with software (“Services”) from software
licensor(s) and or/ supplier(s) (collectively referred to as “Supplier”), all as
further described in the agreements(s) between you and the Supplier
(collectively referred to as “Product Agreement”) and as identified on the
Schedule (collectively referred to as the “Financed Items”, which are included
in the term “Property” unless separately stated). Each Schedule shall
incorporate all of the terms and conditions of the Lease and contain such
additional terms and conditions, as the parties shall agree. If there is a
conflict between a Schedule and this Lease, the terms of the Schedule shall
control.

 

2.              TERM. The Lease shall be effective upon the execution hereof by
Lessor. The Lease may consist of an “Installation Period” and an “Initial Term”.
The Installation Period for each Schedule shall begin on the date identified as
the “Installation Date” on the first Acceptance Certificate executed by Lessee
and continue to the “Commencement Date” identified on the Schedule. At Lessee’s
request, Lessor may agree to extend the Installation Period by changing the
Commencement Date reflected on subsequent Acceptance Certificates. The Initial
Term of the Lease shall begin on the Commencement Date and shall continue for
the period as set forth in the Schedule. At the expiration of the Initial Term
(or any Extension Term), the Lease shall automatically extend with respect to
all Property for a new six (6) month term (an “Extension Term”) under the same
terms as contained herein (except that Lessor may reduce the rent to reflect
that the Extension Term does not include any Financed Items) unless terminated
by either party upon three (3) months prior written notice.

 

3.              RENT AND PAYMENT. During the Initial Term of the Lease, Lessee
shall pay Lessor rent as indicated on the Schedule, which shall be due and
payable in advance each month on or before the payment date shown in each
Schedule (the “Rent Payment Date”). The term “rent” includes amounts due Lessor
for Financed Items. The amount of monthly rental payments shall be determined as
provided in the addendum to this Lease (the “Pricing Addendum”), which shall
remain in effect until the expiration date set forth in the Pricing Addendum, or
as the parties shall otherwise mutually agree in writing from time to time. In
the event of any inconsistency between the Pricing Addendum and any Schedule,
the Schedule shall prevail. During any Installation Period, for each Acceptance
Certificate, Lessee shall pay rent on the Property from the Installation Date on
the Acceptance Certificate to the Commencement Date of the Lease.  All rent and
other amounts due hereunder shall be paid to Lessor at Lessor’s address set
forth above or at such place as Lessor shall designate. For any rental payment
due hereunder which is not paid within ten (10) days after the date such payment
is due, Lessee shall pay a late charge calculated at a rate of one and one half
percent (1.5%) of such payment. The parties agree that the amount of such late
charge represents a reasonable estimate of the cost Lessor will incur in
processing a delinquent payment and that such late charge shall be paid as
liquidated damages and not as a penalty. Acceptance of any late charge by Lessor
shall not constitute a waiver of default with respect to any overdue amount or
prevent Lessor from exercising any other available rights and remedies. Payments
received shall be applied first to undisputed delinquent amounts due, then to
current installments. If any such rental payment is made by check and such check
is returned to Lessor for any reason, including without limitation, insufficient
funds in Lessee’s account, then Lessee shall be assessed a fee equal to the
lesser of $30.00 or the maximum permitted by applicable law, in addition to any
other late charge or any other fee which may be applicable.

 

This Lease is a net lease, it being the intention of the parties that all costs,
expenses and liabilities associated with the Property or its lease shall be
borne by Lessee. THIS LEASE IS NON-CANCELABLE. Lessee’s obligation to pay rent
and any other amounts due under the Lease shall be absolute and unconditional,
and shall not be subject to any abatement, reduction, defenses, counterclaims,
deferment or any recoupment or set-off against Lessor for any reason whatsoever.
To the extent permitted by applicable law, upon Lessee’s execution of an
Acceptance Certificate for the Property, Lessee waives any and all rights and
remedies under Article 2A-508 through 522 of the Uniform Commercial Code
(“UCC”).

 

4.              SELECTION, INSTALLATION AND ACCEPTANCE OF PROPERTY. Lessee
hereby acknowledges that (i) all of the Property was selected by Lessee from
supplier(s) and/or manufacturer(s) chosen by Lessee; (ii) Lessee is familiar
with all supply contract rights provided by the supplier(s) and is aware that
the supplier(s) may be contacted for a full description of any rights Lessee may
have under any supply contract; (iii) Lessee has relied on its own skill and
experience in selecting the Property suitable to its particular needs or
purposes and has neither relied upon the skill or judgment of Lessor nor
believes that Lessor or its agents possess any special skill or judgment in the
selection of the Property for Lessee’s particular purposes; (iv) Lessee has not
relied on any statement, if any, made by Lessor as to the suitability of the
Property; and (v) acknowledges that Lessor is neither the manufacturer nor
supplier of the Property nor an agent of any such person.

 

--------------------------------------------------------------------------------


 

Upon delivery and installation of the Property, Lessee shall inspect the
Property and if the Property conforms to Lessee’s specifications, Lessee agrees
to accept the Property and execute and deliver to Lessor an Acceptance
Certificate, which shall irrevocably establish Lessee’s acceptance of the
Property for all purposes of the Lease. If the Property is not properly
installed, does not operate as represented or warranted by the supplier or
manufacturer, or the Property is unsatisfactory for any reason whatsoever and
Lessee has not signed an Acceptance Certificate as a result thereof, Lessee
shall (i) notify Lessor within ten (10) days after delivery and installation of
the Property of the nature and extent of such defect or problem and (ii) make a
claim on account thereof solely against the supplier or manufacturer. Lessor
shall not pay the supplier of the Property until a duly-executed Acceptance
Certificate is received from Lessee. If Lessee has not furnished Lessor with an
Acceptance Certificate within twenty (20) days after delivery and installation
of the Property, Lessee shall, upon Lessor’s request, assume Lessor’s rights and
obligations as purchaser, reimburse Lessor in full for any amounts paid by
Lessor on account of the Property, indemnify and defend Lessor against all
claims, liabilities, damages and expenses in connection with the Property, and
have all rights to pursue remedies that may be available against the supplier or
manufacturer thereof.

 

5.              LESSOR’S DISCLAIMERS.  Lessor has obtained the Property based on
specifications furnished by the Lessee.  Lessor does not deal in Property of
this kind or otherwise hold itself or its agents out as having knowledge or
skill particular to the Property. So long as Lessee is not in default under this
Lease, Lessor hereby assigns to Lessee, without recourse, all of Lessor’s rights
arising under any warranties applicable to the Property provided by the
manufacturer or any other person. Lessee’s sole remedy for the breach of any
such warranty shall be against the manufacturer of the Property and not against
Lessor. So long as Lessee shall not be in default hereunder, Lessor will not
interfere with Lessee’s right of quiet enjoyment of the Property.  To the extent
the Lease includes Financed Items: (i) ownership of any Licensed Software shall
remain with the Supplier thereof; (ii) Lessee’s rights with respect to such
Financed Items shall be governed by the separate Product Agreement between the
Supplier and the Lessee, which shall not be affected by the Lease; and (iii) any
Products or Services shall be provided by a Supplier unrelated to Lessor. IN NO
EVENT SHALL LESSOR HAVE ANY OBLIGATION TO PROVIDE ANY PRODUCTS OR SERVICES, AND
ANY FAILURE OF SUCH SUPPLIER TO PROVIDE ANY SUCH PRODUCTS OR SERVICES FINANCED
HEREUNDER SHALL NOT EXCUSE LESSEE’S OBLIGATIONS TO LESSOR IN ANY WAY. LESSOR
SHALL NOT BE LIABLE TO LESSEE, NOR SHALL THERE BE ANY ABATEMENT OR SETOFF IN
LESSEE’S PAYMENTS, FOR ANY LIABILITY, CLAIM, LOSS, DAMAGE OR EXPENSE OF ANY KIND
OR NATURE CAUSED BY ANY FINANCED ITEMS.

 

LESSOR ASSUMES NO RESPONSIBILITY FOR AND MAKES NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, AS TO THE TITLE, DESIGN, COMPLIANCE WITH SPECIFICATIONS,
CONDITION, QUALITY, WORKMANSHIP, OR THE SUITABILITY, SAFETY, ADEQUACY,
OPERATION, USE OR PERFORMANCE OF THE PROPERTY, OR THEIR MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, OR AS TO PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT. LESSOR SHALL NOT BE LIABLE TO LESSEE FOR ANY REPRESENTATION,
CLAIM, BREACH OF WARRANTY, EXPENSE OR LOSS DIRECTLY OR INDIRECTLY CAUSED BY ANY
PERSON, INCLUDING LESSOR, OR IN ANY WAY RELATED TO THE PROPERTY.

 

Lessee understands and agrees that neither the supplier(s) nor any salesperson
or any agent of the supplier(s) is an agent of Lessor. No salesperson or agent
of supplier is authorized to waive or alter any term or condition of this Lease,
and no representation as to the Property or any other matter by the supplier
shall in any way affect Lessee’s duty to pay the rent and perform its
obligations as set forth in this Lease. Lessor shall not be liable to Lessee for
any incidental, consequential, or indirect damages or for any act, neglect,
omission, breach or default by any third party.

 

6.              TITLE, ASSIGNMENT AND CHANGE IN CONTROL. The Property shall at
all times remain the personal property of Lessor. Lessee shall have no right,
title or interest in the Property, except for the express rights granted
hereunder. Lessee shall hold all Property subject and subordinate to the rights
of Lessor. Notwithstanding the foregoing, Lessee hereby grants to Lessor a
security interest in the Property and in the rights of Lessee under any license
agreements with respect to any associated software included in any Financed
Items (but only if and to the extent the grant of such security interest with
respect to such software does not result in the creation or breach of any legal
obligations on the part of Lessee) as security for all Lessee’s liabilities and
obligations to Lessor of every kind or nature, but excluding any liabilities and
obligations which are secured by, in addition to the Property, land and/or
building(s) in which a first priority lien can only be perfected by recording
mortgage, deed of trust, or similar instrument in the real property records of
the jurisdiction where such land/building(s) are located. Lessee authorizes
Lessor to file a financing statement(s) and agrees to execute and deliver any
instruments reasonably requested by Lessor in order to protect Lessor’s interest
in the Property, the Financed Items and any proceeds thereof. Lessee shall, at
its sole expense, (i) defend Lessor’s title to the Property against all persons
claiming against or through Lessee, (ii) at all times keep the Property free and
clear from any claim, suit, liens or encumbrances whatsoever (except any placed
thereon by Lessor and arising from the Lease), and (iii) give Lessor immediate
notice of any such claim, suit, lien or encumbrance.

 

OTHER THAN AN ASSIGNMENT, SUBLEASE OR OTHER DISPOSAL TO ANY MAJORITY OWNED
SUBSIDIARY OF LESSEE IN CONNECTION WITH WHICH LESSEE GUARANTEES THE LESSEE’S
OBLIGATIONS UNDER THE LEASE PURSUANT TO A GUARANTY IN FORM AND SUBSTANCE
ACCEPTABLE TO LESSOR, LESSEE SHALL NOT ASSIGN OR IN ANY WAY DISPOSE OF ANY OR
ALL OF ITS RIGHTS OR OBLIGATIONS UNDER THIS LEASE OR ENTER INTO ANY SUBLEASE OF
ALL OR ANY PART OF THE PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR. IN
CONNECTION WITH THE GRANTING OF SUCH CONSENT AND THE PREPARATION OF NECESSARY
DOCUMENTATION, A FEE SHALL BE ASSESSED EQUAL TO ONE PERCENT (1%) OF THE SUM OF
THE REMAINING BALANCE THEN DUE HEREUNDER PLUS ANY RESIDUAL VALUE OF THE
PROPERTY, AND IN ADDITION, LESSEE SHALL PAY OR REIMBURSE LESSOR UPON DEMAND FOR
ALL COSTS AND EXPENSES, INCLUDING REASONABLE FEES AND EXPENSES OF LESSOR’S
OUTSIDE LEGAL COUNSEL, INCURRED IN CONNECTION WITH THE PREPARATION, RECORDING
AND/OR FILING OF SUCH DOCUMENTATION AS MAY BE NECESSARY TO EFFECT ANY SUCH
ASSIGNMENT, DISPOSITION OR SUBLEASE. In the event Lessor has consented to any
sublease of the Property, Lessee hereby assigns and grants to Lessor a security
interest in any and all rights under any sublease(s), to secure all liabilities
and obligations to Lessor, and Lessee shall deliver to Lessor the original of
such sublease(s). Lessee shall not consolidate or merge with or into any other
entity, liquidate or dissolve, distribute, transfer, sell or dispose of all or
any substantial portion of its properties or assets other than in the ordinary
course of its business, without the prior consent of Lessor, which shall not be
unreasonably withheld, and the surviving, or successor entity or the transferee
of such assets, as the case may be, shall assume, by a written instrument which
is legal, valid and enforceable against such surviving or successor entity or
transferee, all of

 

--------------------------------------------------------------------------------


 

the obligations of Lessee to Lessor or any affiliate of Lessor. No event shall
occur which causes or results in a transfer of majority ownership of Lessee
while any obligations are outstanding hereunder.

 

LESSEE AGREES THAT LESSOR MAY ASSIGN OR TRANSFER THIS LEASE OR LESSOR’S INTEREST
IN THE PROPERTY; PROVIDED HOWEVER, THAT LESSOR SHALL GIVE NOTICE TO LESSEE OR
ANY ASSIGNMENT TO ANOTHER FINANCIAL INSTITUTION IN THE SYNDICATIONS MARKET. Any
assignee of Lessor shall have all of the rights (except for any rights retained
by the assignor Lessor), but none of the obligations (which arise prior to the
date of the assignment), of Lessor under this Lease and Lessee shall not assert
against any assignee of Lessor any defense, counterclaim or offset that Lessee
may have against Lessor. Any assignee of Lessor shall have the obligations of
the Lessor that arise after the assignment (except for any obligations retained
by the assignor Lessor). Lessee acknowledges that any assignment or transfer by
Lessor will not materially change Lessee’s duties or obligations under this
Lease nor materially increase the burdens or risks imposed on Lessee. Lessee
will cooperate with Lessor in executing any documentation reasonably required by
Lessor or any assignee of Lessor to effectuate any such assignment.

 

7.              TAXES AND FEES. Lessee agrees to pay when due or reimburse and
indemnify and hold Lessor harmless from and against all taxes, fees or other
charges of any nature whatsoever now or hereafter imposed or assessed against
Lessor, Lessee or the Property by any federal, state, county or local
governmental authority upon the ordering, purchase, sale, delivery, leasing,
possession, use, operation, return or other disposition of the Property or upon
the rents, receipts or earnings arising therefrom or with respect to the Lease
(other than taxes based on or measured by the net income of Lessor). If Lessee
directly pays any such taxes, fees or other charges, upon the request of Lessor,
Lessee shall furnish written evidence of Lessee’s payment to Lessor. Lessor
shall be responsible for the preparation and filing of all personal property tax
returns on the Property and Lessee shall timely reimburse Lessor for all taxes
paid by Lessor.

 

8.              MAINTENANCE, USE, ADDITIONS AND UPGRADES. Lessee shall use the
Property for business purposes. Lessee shall use or permit the use of the
Property primarily at the location specified in the Schedule (unless the
Property is intended to be portable, in which case it may be moved in the
ordinary course of business) and shall not remove the Property from such
location without prompt written notice to Lessor. Notwithstanding the foregoing,
the Property shall not be moved outside the United States without Lessor’s
written consent. Lessee shall, at its sole expense: (i) maintain the Property in
good operating order, repair, condition and appearance and protect the Property
from deterioration, other than normal wear and tear, and furnish all required
labor, parts, replacements and repairs; (ii) where reasonable, enter into and
maintain in force, for the term of each Lease (after the expiration of any
applicable manufacturer’s warranty), a maintenance contract with the
manufacturer of the Property or with a service organization satisfactory to
Lessor and provide Lessor with a copy of such contract and all supplements
thereto upon Lessor’s request; (iii) take all actions necessary to cause the
Property to remain eligible for any maintenance program of the manufacturer,
including the purchase of all replacements, upgrades and enhancements relating
to the Property and the software used on or with the Property, that are required
by the manufacturer for such eligibility; and (iv) at all times during the Term,
otherwise keep the Property in “Eligible Condition” as defined hereafter. Lessee
shall, from time to time (but not to exceed once per calendar year so long as no
Event of Default exists), after confirming receipt of prior written notice from
Lessor, at reasonable times during business hours, make the Property and
Lessee’s log and maintenance records pertaining to the Property available to
Lessor for inspection. Lessee shall be entitled to acquire and install, at
Lessee’s expense, Additions to the Property if such Additions: (i) do not
interfere with or impair the operation of the Property; (ii) are readily
removable without damage to the Property; (iii) are removed by Lessee before the
Property is returned to Lessor; and (iv) do not interfere with Lessee’s ability
to keep the Property eligible for manufacturer’s maintenance. Subject to
compliance with the foregoing requirements, such Additions (but not Upgrades or
other attachments) shall remain the property of Lessee upon termination of the
Lease. Except as authorized herein, Lessee shall not, without the prior written
consent of Lessor, make any alterations or install any attachments or Upgrades
to the Property. Any permitted alterations, attachments or Upgrades, and all
items and materials related thereto, shall automatically become the property of
Lessor. “Additions” means new items of equipment acquired by Lessee that are
connected to or work with the Property but which have a unique identification or
serial number and do not require the removal or replacement of any of the
Property or any Component in order for the Addition to function with the
Property. “Upgrades” means technical improvements to the Property the
installation of which requires replacement of Components or other parts or
requires the rewiring or other physical or permanent alteration of the Property
on which the Upgrade is installed. “Components” means those parts and other
separately identifiable devices that are contained in the Property and that are
useful or necessary in the function of the Property.

 

Lessee may obtain Upgrades for the Property if (i) installation of such Upgrades
will not interfere with Lessor’s title to the Property, and (ii) when returned
to Lessor in compliance with return provisions hereunder, the Property shall
include all such Upgrades or shall have been returned to its original condition
in a manner acceptable to Lessor. At its option and expense, Lessee may obtain
and install replacement Components for the Property if all such replacement
Components are, in Lessor’s opinion, of comparable type and value as the
Component being replaced. All such replacement Components shall immediately
become the property of Lessor.

 

9.              LESSEE REPRESENTATIONS AND WARRANTIES. Lessee hereby represents,
warrants and covenants that: (i) Lessee has adequate power and capacity to enter
into the Lease, any Schedule, and any other documents required to be delivered
in connection with this Lease (collectively, the “Documents”); (ii) the
Documents have been duly authorized, executed and delivered by Lessee and
constitute valid, legal and binding agreements, enforceable in accordance with
their terms; there are no proceedings presently pending or, to the best
knowledge of Lessee, threatened against Lessee which will impair its ability to
perform under the Lease; (iii) Lessee’s entering into the Lease and leasing the
Property and financing any Financed Items does not and will not (a) violate any
judgment, order or law applicable to the Lease, Lessee or Lessee’s
organizational documents; or (b) result in the creation of any lien, security
interest or other encumbrance upon the Property, other than as granted
hereunder; (iv) all information and representations furnished by Lessee to
Lessor concerning the Property are accurate and correct; (v) the Property is
personal property and when placed in use by Lessee will not be or become
fixtures under applicable law; (vi) if Lessee is a business entity, it is and
shall be validly existing and in good standing under laws of the state of its
organization, and Lessee shall give written notice to Lessor within 30 days of
any termination or revocation of Lessee’s existence by its state of
organization.  Lessee shall not change its name, state of organization,
headquarters or residence without providing prior written notice to Lessor. 
(vii) the persons signing the Documents are acting with all necessary authority
and hold the offices indicated below their signatures, which are genuine;
(viii) all financial data of Lessee or of any consolidated group of companies of
which Lessee is a member (“Lessee Group”) delivered to Lessor have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis with prior periods and fairly present the financial position
and results from operations of Lessee, or of the Lessee Group, as of the stated
date and period(s); (ix) since the date of the most recently

 

--------------------------------------------------------------------------------


 

delivered financial data, there has been no material adverse change in the
financial or operating condition of Lessee or of the Lessee Group; (x) Lessee
has not received any tax or accounting advice from Lessor, and Lessor shall have
no liability for Lessee’s failure to secure any particular tax benefits or
accounting treatment with respect to the Property or the Lease, and (xi) Lessee
and any other person who owns a controlling interest in or otherwise controls
Lessee in any manner (“Lessee Representatives”) are and will remain in full
compliance with all laws, regulations and government guidance concerning foreign
asset control, trade sanctions, embargoes, and the prevention and detection of
money laundering, bribery, corruption, and terrorism, and neither Lessee nor any
Lessee Representative is or will be listed in any Sanctions-related list of
designated persons maintained by the U.S. Department of Treasury’s Office of
Foreign Assets Control or successor or the U.S. Department of State.

 

10.       RETURN OF PROPERTY. Unless Lessee has exercised an option granted in
connection with the Lease or is obligated to purchase the Property, Lessee shall
provide Lessor with ninety days (90) days prior written notice of Lessee’s
intent to return the Property and Lessee shall return all, but not less than
all, of the Property to Lessor at a location designated by Lessor within the
continental United States prior to expiration of the Initial Term (or any
Extension Term). Lessee shall prepare the Property for shipping according to
manufacturer’s instructions using approved packing materials and shall bear all
risk of damage or loss until the Property is returned to Lessor at the
designated location. Lessee shall bear all costs and expenses associated with
the packing, shipping, delivery and inspection of the Property, including any
costs incurred by Lessor for de-installation of alterations, attachments or
Additions to the Property.

 

Lessee shall return the Property to Lessor in Eligible Condition. The Property
shall be in “Eligible Condition” if each of the following conditions is
satisfied: (i) the Property is in good working order (normal wear and tear
excepted) and is capable of performing all functions that the Property could
perform when delivered to Lessee; (ii) the Property as returned includes (a) all
engineering modifications, (b) all software required by the manufacturer to
operate the Property, and (c) other alterations required by the manufacturer for
maintenance eligibility during the term of the Lease; (iii) the Property
includes only Components and other parts from the manufacturer or an authorized
supplier; (iv) if maintenance of the Property has been provided under a service
contract, the Property is certified as eligible for a service contract by the
manufacturer of the Property or by a service organization satisfactory to
Lessor; and (v) all data and other information stored on hard drives and other
media storage devices (“Resident Data”) shall have been securely overwritten and
destroyed beyond recovery using advanced wiping techniques (such process being
referred to as “Data Erasure”), or if Lessee does not wish to perform the Data
Erasure itself, Lessee shall so notify Lessor within four (4) months prior to
termination of the Lease, and Lessee shall return the Property to a location
designated by Lessor, and Lessor will arrange for the Data Erasure to be
performed at such location at Lessee’s sole risk and expense and Lessor may
charge a fee for such service. If Data Erasure is not technically feasible,
Lessee may remove and destroy the affected hard drives and other media storage
devices, and in such event the drives and devices shall be deemed to have
suffered an Event of Loss and shall be replaced by Lessee as required hereunder.
IN NO EVENT SHALL LESSOR BE RESPONSIBLE FOR ANY DAMAGES OR CLAIMS IN CONNECTION
WITH RESIDENT DATA OR DATA ERASURE, INCLUDING WITHOUT LIMITATION, THE
SUFFICIENCY OF ANY DATA ERASURE PROCEDURES OR SERVICES, ANY ALLEGED OR ACTUAL
VIOLATION OF PRIVACY LAWS, LOST OR COMPROMISED PROPRIETARY INFORMATION, LOSS OF
PROFITS, BUSINESS OR USE, OR INCIDENTAL, SPECIAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES, AND LESSEE SHALL INDEMNIFY AND HOLD LESSOR HARMLESS FROM AND
AGAINST ANY SUCH DAMAGES AND CLAIMS. LESSOR MAKES NO REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO DATA ERASURE OR THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF ANY DATA ERASURE
PROCEDURES OR SERVICES. Lessee shall arrange or pay for any inspections and any
repairs or modifications as are required to cause the Property to be in Eligible
Condition. If Lessee fails to return the Property in Eligible Condition the
Lease shall continue and Lessee shall remain obligated to pay rent and all other
amounts due under the Lease for all Property and otherwise perform all
obligations hereunder, until such time as Lessee causes the Property to be in
Eligible Condition or Lessor elects to terminate the Lease.

 

For avoidance of doubt and notwithstanding anything to the contrary, to the
extent Lessee is required to return, or Lessor is otherwise entitled to take
possession of, any Property that includes any software, ownership of such
software shall remain with the licensor thereof and the rights of Lessor and
Lessee, if any, with respect to such software shall be governed by a separate
license agreement between the licensor and Lessor or Lessee, as applicable,
which shall not be affected by the Lease.

 

11.       GENERAL INDEMNITY. Lessee shall indemnify and hold Lessor harmless
from and against any and all losses, claims, costs, expenses, damages and
liabilities, including reasonable attorney’s fees and costs, of any kind or
nature incurred by or to any person whomsoever and/or property whatsoever,
regardless of the basis, including allegations (by third parties) of wrongful,
negligent or improper act or misuse by Lessor arising out of or in connection
with the leasing, financing, manufacture, delivery, ownership, use, selection,
possession, operation, maintenance, inspection, condition, removal, return or
storage of the Property. Upon request of Lessor, Lessee shall assume the defense
of all demands, claims, actions, suits and proceedings against Lessor for which
indemnity is provided and shall allow Lessor to participate in the defense
thereof.

 

12.       INCOME TAX INDEMNITY. Lessee hereby represents, warrants, and
covenants to Lessor as follows: (i)  this Lease shall be a lease for federal and
state income tax purposes; Lessor shall be treated as the purchaser, owner,
lessor, and original user of the Property and Lessee shall be treated as the
lessee of the Property for such purposes; (ii) Lessor shall be entitled to
depreciation deductions with respect to each item of Property as provided by
Section 167(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
determined under Section 168 of the Code by using the applicable depreciation
method, the applicable recovery period, and the applicable convention, all as
may be specified on the applicable Schedule for the Property, and Lessor shall
also be entitled to corresponding state depreciation deductions; (iii) for
purposes of determining depreciation deductions, the Property shall have an
income tax basis equal to Lessor’s cost for the Property specified on the
applicable Schedule, plus such expenses of the transaction incurred by Lessor as
may be included in basis under Section 1012 of the Code, and shall be placed in
service (and certified as such by Lessee) by the last business day of the same
calendar year in which the Schedule for such Property is executed; and (iv) the
maximum federal and state income tax rates applicable to Lessor in effect on the
date of execution and delivery of a Schedule with respect to an item or items of
Property will not change during the lease term applicable to such Property.

 

If for any reason whatsoever any of the representations, warranties, or
covenants of Lessee contained in this Lease or in any other agreement relating
to the Property shall prove to be incorrect and (a) Lessor shall determine that
it is not entitled to claim all or any portion of the depreciation deductions in
the

 

--------------------------------------------------------------------------------


 

amounts and in the taxable years determined as specified in (ii) and (iii),
above, or (b) such depreciation deductions are disallowed, adjusted, recomputed,
reduced, or recaptured, in whole or in part, by the Internal Revenue Service or
applicable state taxing authority (such determination, disallowance, adjustment,
recomputation, reduction, or recapture being herein called a “Loss”), then
Lessee shall pay to Lessor as an indemnity and as additional rent such amount as
shall, in the reasonable opinion of Lessor, cause Lessor’s after-tax economic
yield (the “Net Economic Return”) to equal the Net Economic Return that would
have been realized by Lessor if such Loss had not occurred. The amount payable
to Lessor pursuant to this Section shall be payable on the next succeeding
rental payment date after written demand therefor from Lessor accompanied by a
written statement describing in reasonable detail such Loss and the computation
of the amount so payable.

 

Further, in the event (y) there shall be any change, amendment, addition, or
modification of any provision of applicable state law or of the Code or
regulations thereunder or interpretation thereof with respect to the matters set
forth in this Section with respect to any Property or (z) if at any time there
shall be any change, amendment, addition, or modification of any provision of
applicable state law or of the Code or regulations thereunder or interpretation
thereof with respect to the maximum applicable federal and state income tax
rates as set forth in (iv) above, which results in a decrease in Lessor’s Net
Economic Return, then Lessor shall recalculate and submit to Lessee the modified
rental rate required to provide Lessor with the same Net Economic Return as it
would have realized absent such change and the Lease shall thereupon
automatically be deemed to be amended to adopt such rental rate and values.

 

13.       INSURANCE AND RISK OF LOSS. Lessee shall obtain insurance coverage for
the Property. The expense of such insurance coverage shall be borne by Lessee
and is not covered by Lessee’s rental payments hereunder. Lessee shall maintain
in force, at all times from shipment of the Property to Lessee until surrender
thereof, property damage and risk insurance and liability insurance with such
coverage and from such insurance carriers as shall be satisfactory to Lessor.
The Property must be insured against all risks that are customarily insured
against on the type of equipment leased hereunder. Such insurance policies must
name Lessor as additional insured and lender’s loss payee. Lessee shall provide
ten (10) days advance written notice to Lessor of any cancellation or
modification of Lessee’s insurance policy(s). Upon request, Lessee shall deliver
to Lessor satisfactory evidence of insurance coverage.

 

Lessee hereby assumes the entire risk of damage to or loss of the Property from
any cause whatsoever, whether or not insured against, while in transit or during
the term hereof. In the event of any loss or damage, the Lease shall continue in
full force and effect, without any modification or reduction of any obligation
of Lessee unless otherwise provided. In the event of damage of any kind to any
of the Property (unless damaged beyond repair), Lessee shall continue to pay
rent and place the Property in good repair, condition and working order to the
satisfaction of Lessor within ninety (90) days of the date of damage. If the
Property or any portion of the Property is determined by Lessee to be lost,
stolen, destroyed or damaged beyond repair and is a documented casualty or if
any Property is destroyed or damaged beyond repair in connection with Data
Erasure (an “Event of Loss”), Lessee at its option may (a) continue to pay rent
and replace the Property with equipment acceptable to Lessor and of identical
manufacture and equal or greater capacity, utility and value to that of the
original Property (in which case Lessee shall transfer title to the replacement
equipment to Lessor free and clear of all liens and encumbrances of any kind)
and take such further action as Lessor may request in order to effect such
substitution, or (b) pay Lessor on the next Rent Payment Date the stipulated
loss value for the Property as set forth in the relevant Schedule (the
“Stipulated Loss Value”) as of the date of the Event of Loss and all rent
accrued up to the date of payment and all other amounts then due in connection
with the Property. Upon payment of the foregoing amounts, the Lease shall
terminate with respect to such Property, and Lessor shall transfer ownership and
title to such Property to Lessee free and clear of all encumbrances created by
Lessor.

 

14.       DEFAULT. Time is of the essence under this Lease, and Lessee shall be
in default in the event of any of the following (an “Event of Default”): (i) any
failure of Lessee to pay when due any installment of rent or any other amount
due under the Lease; (ii) any misstatement or false statement in connection
with, or non-performance of any of Lessee’s obligations, agreements, or
affirmations under or emanating from, this Lease; (iii) if any of the following
actions or proceedings are not dismissed within sixty (60) days after
commencement: Lessee’s insolvency, becoming the subject of a petition in
bankruptcy, either voluntary or involuntary, or in any other proceeding under
federal bankruptcy laws; making an assignment for benefit of creditors; or being
named in, or the Property being subjected to, a suit for the appointment of a
receiver; (iv) the death, dissolution or termination of existence of Lessee;
(v) any removal, sale, transfer, sublease, encumbrance, seizure or levy of or
upon the Property;; (vi) any default under any agreement between Lessee and
Lessor (other than this Lease) or between Lessee and any affiliate of Lessor;
and (vii) a default under section 6.1(h) of the Loan Agreement dated October 24,
2014 by and among O.COM LAND, LLC and OVERSTOCK.COM, INC. as Borrowers and U.S.
Bank National Association, a national banking association, as Administrative
Bank and Lead Arranger and a Bank and the other Banks from time to time party
thereto as may be amended from time to time (the “Loan Agreement”).

 

15.       REMEDIES. Upon the occurrence of any Event of Default which continues
for more than twenty (20) days following notice thereof by Lessor and at any
time thereafter, Lessor shall have all the remedies provided by law; and without
limiting the generality of the foregoing and without terminating this Lease,
Lessor, at its sole option, shall have the right at any time to exercise
concurrently, or separately, without further notice to Lessee, any one or all of
the following remedies: (i) proceed by appropriate court action, either at law
or in equity, to enforce performance by Lessee of the Lease; (ii) request Lessee
return the Property or assemble the Property and make it available to Lessor, at
a place designated by Lessor; (iii) immediately and without legal proceedings or
notice to Lessee, enter the premises, take possession of, remove and accept the
Property or render it unusable (any such taking shall not terminate this Lease);
(iv) declare the entire amount of rent and other sums payable hereunder
immediately due and payable; however, in no event shall Lessor be entitled to
recover any amount in excess of the maximum permitted by applicable law;
(v) cancel the Lease as to any or all items of Property. Such cancellation shall
occur only upon notice by Lessor and only as to such items as Lessor
specifically elects to cancel. The Lease shall continue in full force and effect
as to any remaining items; (vi) recover all of the following: (a) all accrued
and unpaid rent; plus (b) as liquidated damages for loss of a bargain and not as
a penalty, an amount equal to the Stipulated Loss Value as of the date of
default, (c) any indemnity payment, if then determinable; (d) all commercially
reasonable costs incurred by Lessor in any repossession, recovery, storage,
repair, sale, re-lease or other disposition of the Property, including
attorney’s fees and costs of collection of any amounts hereunder, including any
collection agency fee; (e) the value of all tax benefits lost to Lessor as a
result of Lessee’s default or the enforcement by Lessor of any remedy, plus
interest (“Default Interest”) on each of the foregoing, from the date such
amounts are due until paid, at the lesser of: (y) the maximum rate per annum
which Lessor is permitted by law to charge, or (z) twelve percent (12%) per
annum; and (vii) Lessor may, but is not required to, re-lease or sell the
Property, or any portion thereof, at public or private sale on such terms

 

--------------------------------------------------------------------------------


 

and to such persons as Lessor shall elect. The proceeds of any such lease or
sale, after deducting all costs and expenses incurred in connection with the
recovery, repair, storage, leasing and sale of the Property, will be applied to
payment of all amounts owed hereunder. If the proceeds from any sale or lease of
the Property is not sufficient to pay the amounts owed Lessor under this
Section, Lessee shall pay the deficiency. Lessor shall keep any excess.

 

In exercising its remedies, Lessor may require Lessee return the Property. The
Property as returned shall be in accordance with the terms of the Lease. If
Lessee fails to return the Property in the required condition, Lessor may cause
the Property to be placed in such condition, at Lessee’s expense. In the event
Lessor takes possession of the Property, Lessor shall make commercially
reasonable efforts to mitigate its damages and Lessee agrees that Lessor’s
proceeding in accordance with the remedies herein shall be sufficient effort for
such purposes. Lessee agrees that, upon any Event of Default, Lessee will
immediately cease and refrain from further use of any Financed Items, AND Lessor
has the right to cause the termination of all Financed Items. If Lessor elects
to take possession of the Property, Lessor shall provide Lessee with a
reasonable amount of time to complete any required Data Erasure.

 

16.       FINANCIAL REPORTS. Within thirty (30) days after Lessor’s request (or
such longer period as provided herein), Lessee shall deliver all information
(including tax returns) requested by Lessor which Lessor deems reasonably
necessary to determine Lessee’s current financial condition and faithful
performance of the terms hereof. This may include: (i) reviewed, audited or
compiled annual financial statements (including, without limitation, a balance
sheet, a statement of income, a statement of cash flow, a statement of changes
in equity, and notes to financial statements) within 120 days after Lessee’s
fiscal year end, and (ii) management-prepared interim financial statements
within 45 days after the requested reporting period(s). Annual statements shall
set forth the corresponding figures for the prior fiscal year in comparative
form, all in reasonable detail without any qualification or exception deemed
material by Lessor.  Unless otherwise accepted by Lessor, each financial
statement submitted to Lessor shall be prepared in accordance with generally
accepted accounting principles consistently applied and shall fairly and
accurately present the Lessee’s financial condition and results of operations
for the period to which it pertains.

 

If Lessee has executed a Financial Covenants Rider, Lessee shall maintain the
financial ratios set forth on the most recently executed Financial Covenants
Rider, the terms of which are hereby incorporated herein by this reference.
Within 120 days after the close of each fiscal year Lessee shall deliver to
Lessor an annual financial-covenants compliance certificate, and within 45 days
after the close of each other quarter Lessee shall deliver to Lessor a quarterly
financial-covenants compliance certificate, in each case certifying the
then-current calculations of the covenants that are required under the Financial
Covenants Rider then in effect hereunder.

 

17.       ENTIRE AGREEMENT, WAIVERS, SUCCESSORS, NOTICE, ETC. This Lease and any
Schedule and associated documents expressly referring hereto contain the entire
agreement of the parties and shall not be qualified or supplemented by course of
dealing. No waiver or modification by Lessor of any of the terms or conditions
hereof shall be effective unless in writing signed by an authorized signatory of
Lessor.  No waiver or indulgence by Lessor of any default or deviation by Lessee
of any required performance shall be a waiver of Lessor’s right to subsequent or
other full and timely performance. This Lease shall be binding on the parties
hereto and their respective successors and assigns and shall inure to the
benefit of such successors and assigns. Paragraph headings shall not be
considered a part of this Lease. Lessor may make a profit from fees, and other
charges that Lessee is required to pay hereunder but shall not make a profit on
property taxes related to the Property.  If any of the executed Documents are
delivered to Lessor by facsimile transmission or by Adobe Acrobat (or
equivalent) attachment to an e-mail, such Documents (and signatures thereon)
shall be treated as, and have the same force and effect as, originals. Lessee
shall also promptly execute and deliver to Lessor such further documents and
take further action as Lessor may request to more effectively carry out the
intents and purposes of this Lease. All notices shall be mailed or delivered by
facsimile transmission or overnight courier to the respective parties at the
addresses shown on any Schedule hereto or such other address as a party may
provide in writing from time to time.

 

18.       ATTORNEYS’ FEES, GOVERNING LAW, JURY WAIVER. In any interpretation or
enforcement of the Lease and any related documents or any dispute related
thereto or to the relationship between the parties, the non-prevailing party
shall pay the prevailing party’s legal expenses and reasonable attorneys’ fees,
including any incurred before and at trial, on appeal, in any other proceeding
or without any litigation being filed. This Lease, and the rights and
liabilities of the parties shall be governed by and construed in accordance with
the internal laws (without regard to the conflict of laws provisions) of the
State of Utah, but giving effect to federal laws applicable to national banks.
Any legal action or proceeding with respect to this Lease shall be brought in
state court sitting in Salt Lake City, UT, and, by execution and delivery of
this Lease, each of the parties consents to the jurisdiction of such court and
waives any defense of lack of jurisdiction or inconvenient forum. LESSOR AND
LESSEE EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY LITIGATION
ARISING FROM OR RELATED TO THIS LEASE.

 

19.       SEVERABILITY; SURVIVAL.  In the event any of the provisions of the
Lease shall be held invalid, illegal or unenforceable, that provision shall be
considered inapplicable and omitted, but shall not invalidate the remaining
provisions of the Lease. In no event shall the Lease be enforced in any way that
permits Lessor to charge or collect interest in excess of the maximum lawful
rate. Lessee agrees that Lessor shall not be subject to any penalties provided
by law for contracting for or collecting interest in excess of the maximum
lawful rate and Lessor agrees to return any such excess to Lessee. All of
Lessor’s rights, privileges and indemnities contained herein shall survive the
expiration or other termination of the Lease and any Schedule, and the rights
privileges and indemnities contained herein are expressly made for the benefit
of, and shall be enforceable by, Lessor, its successors and assigns.

 

20.       POWER OF ATTORNEY. LESSEE HEREBY AUTHORIZES AND APPOINTS LESSOR AS ITS
ATTORNEY-IN-FACT TO COMPLETE AND EXECUTE IN LESSEE’S NAME AND TO MAKE
NON-MATERIAL AMENDMENTS (INCLUDING COMPLETING AND CONFORMING THE DESCRIPTION OF
THE PROPERTY (INCLUDING SERIAL NUMBERS)) ON ANY DOCUMENT IN CONNECTION WITH THIS
AGREEMENT AND TO OBTAIN, ADJUST AND SETTLE ANY INSURANCE REQUIRED BY THIS
AGREEMENT AND TO ENDORSE ANY DRAFTS IN CONNECTION WITH SUCH INSURANCE.

 

Most agreements, promises and commitments made by Lessor, concerning loans and
other credit extensions must be in writing, express consideration and be signed
by Lessor to be enforceable.

 

--------------------------------------------------------------------------------


 

21.       USA PATRIOT ACT NOTICE. IMPORTANT INFORMATION ABOUT PROCEDURES: To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each customer who opens an account. When
Lessee enters a new transaction with Lessor, Lessor will ask for Lessee’s name,
address and other information that will allow Lessor to identify Lessee. Lessor
may also ask to see other documents that substantiate Lessee’s identity.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease on or as of the
day and year first above written.

 

 

 

 

U.S. BANK EQUIPMENT FINANCE, A DIVISION OF

 

OVERSTOCK.COM, INC.

U.S. BANK NATIONAL ASSOCIATION

 

(LESSEE)

(LESSOR)

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adina Hunsucker

 

By:

/s/ Robert Hughes

 

Authorized Signatory

 

 

 

 

 

 

Name:

Robert Hughes

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

05/15

 

 

 

 

ADDRESS FOR ALL NOTICES TO LESSOR:

PO Box 230789

Portland, OR 97281-0789

 

--------------------------------------------------------------------------------


 

[g239911kui001.jpg]

 

Pricing Addendum

 

Date: November 9, 2015

Expiry: September 30, 2016

 

Re:  This is an addendum to the Master Lease Agreement dated November 6, 2015
between U.S. Bank Equipment Finance, a division of U.S. Bank National
Association, as Lessor and Overstock.com, Inc, as Lessee (the “Lease”).

 

The “Lease Rate Factor” is used to calculate the amount of monthly rental
payments.  The monthly rent payment shall be calculated by multiplying the
appropriate Lease Rate Factor by the Total Cost of the Property:

 

Lease Rate Factor

 

36 Mo. Lease Term

 

48 Mo. Lease Term

 

60 Mo. Lease Term

 

$1.00 Buyout Option:

 

.028946

 

.022104

 

.018035

 

 

The Lease Rate Factor will fluctuate until the conclusion of the Installation
Period (“the Adjustment Date”). On the Adjustment Date, the Lease Rate Factor
will be set based upon a change in the spot rate for like-term Interest Rate
Swaps as published by the Federal Reserve statistical release H.15 (the “Spot
Rate”). If, on the Adjustment Date, the Spot Rate is greater or lower than .96%
(3 yr.), 1.17% (4 yr.), and 1.36% (5 yr.) based on the like term Swaps as of
October 16, 2015, then the Lease Rate Factor will be adjusted accordingly based
on the change in the Spot Rate .

 

12/12

 

--------------------------------------------------------------------------------


 

[g239911kui001.jpg]

FINANCIAL COVENANTS RIDER

 

This Financial Covenants Rider (this “Rider”) is attached to the Master Lease
Agreement dated, November 6, 2015 and/or the Master Loan Agreement, as
applicable (the “Agreement(s)”), between Overstock.com, Inc. (“Obligor”) and
U.S. Bank Equipment Finance, a division of U.S. Bank National Association
(“Creditor”) and amends such Agreement(s) to add the following terms and
conditions. Capitalized terms used but not defined herein are used with the
respective meanings specified in the Agreement(s). If any terms hereof are
inconsistent with the terms of the Agreement(s) or any previous Financial
Covenants Rider, the terms hereof shall prevail.

 

Obligor agrees that, so long as any obligations remain outstanding under any of
the Agreement(s), Obligor shall:

 

(a)                                 Fixed Charge Coverage:  maintain a minimum
Fixed Charge Coverage Ratio of at least 1.15:1.00, measured at the end of each
fiscal quarter of Obligor.

 

(b)                                 Cash Flow Leverage Ratio: maintain a Cash
Flow Leverage Ratio of not greater than 3.00:1.00 during the Construction Phase
and 2.50:1.00 following the Construction Phase, measured at the end of each
fiscal quarter of Obligor.

 

All capitalized terms used but not otherwise defined in this Rider shall have
the meanings given such terms in the Loan Agreement dated October 24, 2014, by
and among O.COM LAND, LLC and OVERSTOCK.COM, INC. as Borrowers and U.S. Bank
National Association, a national banking association, as Administrative Bank and
Lead Arranger and a Bank and the other Banks from time to time party thereto as
may be amended from time to time (the “Loan Agreement”).. Such terms shall be
deemed incorporated herein by this reference to the same extent as if they had
been set forth in full herein.

 

In Witness Whereof, the parties hereto have caused this Financial Covenants
Rider to be duly executed as of November 9, 2015.

 

U.S. Bank Equipment Finance, a division of U.S. Bank National Association
(CREDITOR)

 

Overstock.com, Inc.(OBLIGOR)

 

 

 

 

 

 

 

 

 

By:

/s/ Adina Hunsucker

 

By:

/s/ Robert Hughes

 

Authorized Signatory

 

 

 

 

 

 

Print Name:

Robert Hughes

 

 

 

 

 

 

Print Title:

Senior Vice President

 

 

 

 

12/14

 

 

 

 

ADDRESS FOR ALL NOTICES TO CREDITOR:

PO Box 230789

Portland, OR 97281-0789

 

--------------------------------------------------------------------------------

 